              Case 20-41431               Doc 1         Filed 03/12/20 Entered 03/12/20 13:15:51                           Main Document
                                                                     Pg 1 of 8
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MISSOURI

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                4321 Morganford Rd, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  4317-4321 Morganford Road                                       408 Stone Park Drive
                                  Saint Louis, MO 63116                                           Wentzville, MO 63385
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Saint Louis City                                                Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 20-41431                Doc 1             Filed 03/12/20 Entered 03/12/20 13:15:51                           Main Document
Debtor    4321 Morganford Rd, LLC
                                                                          Pg 2 of 8    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                   Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                   are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                   business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                   statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                   procedure in 11 U.S.C. § 1116(1)(B).
                                                                   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                   proceed under Subchapter V of Chapter 11.
                                                                   A plan is being filed with this petition.
                                                                   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                                   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                  When                          Case number
                                                  District                                  When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                 Relationship
                                                  District                                  When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
             Case 20-41431               Doc 1          Filed 03/12/20 Entered 03/12/20 13:15:51                               Main Document
Debtor   4321 Morganford Rd, LLC
                                                                     Pg 3 of 8    Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 20-41431              Doc 1       Filed 03/12/20 Entered 03/12/20 13:15:51                                Main Document
Debtor    4321 Morganford Rd, LLC
                                                                  Pg 4 of 8    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 12, 2020
                                                  MM / DD / YYYY


                             X   /s/ Toriano Pride                                                       Toriano Pride
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Thomas H. Riske                                                      Date March 12, 2020
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Thomas H. Riske 61838
                                 Printed name

                                 Carmody MacDonald P.C.
                                 Firm name

                                 120 S. Central Ave., Suite 1800
                                 Saint Louis, MO 63105
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     314-854-8600                  Email address      thr@carmodymacdonald.com

                                 61838 MO
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 20-41431                    Doc 1          Filed 03/12/20 Entered 03/12/20 13:15:51                                      Main Document
                                                                              Pg 5 of 8
 Fill in this information to identify the case:
 Debtor name 4321 Morganford Rd, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Internal Revenue                                                                                                                                                         $12,000.00
 Service
 Insolvency 5334 STL
 P.O. Box 7346
 Philadelphia, PA
 19101
 MSD                                                                                                                                                                      $10,725.00
 P.O. Box 437
 Saint Louis, MO
 63166
 Office of the                                                   Water                                                                                                      $2,100.00
 Collector of
 Revenue
 City of Saint Louis
 1200 Market Street,
 Room 12
 Saint Louis, MO
 63103
 Percy Pride                                                                                                                                                              $20,000.00
 1005 Highland
 Estates Drive
 Wentzville, MO
 63385




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 20-41431                    Doc 1          Filed 03/12/20 Entered 03/12/20 13:15:51                 Main Document
                                                                         Pg 6 of 8



                                                               United States Bankruptcy Court
                                                                     Eastern District of Missouri
 In re      4321 Morganford Rd, LLC                                                                       Case No.
                                                                                 Debtor(s)                Chapter    11




                                                     VERIFICATION OF CREDITOR MATRIX

       The above named debtor(s) hereby certifies/certify under penalty of perjury that the attached list
containing the names and addresses of my creditors (Matrix), consisting of 2 page(s) and is true, correct and
complete.




                                                                               /s/ Toriano Pride
                                                                               Toriano Pride/Managing Member
                                                                               Signer/Title


                                                                               Dated:    March 12, 2020




                                                                                                                            (L.F. 2 Rev. 03/03)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 20-41431   Doc 1   Filed 03/12/20 Entered 03/12/20 13:15:51   Main Document
                                         Pg 7 of 8

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Aretha and Alfred Smith
                        4317-4321 Morganford Road
                        Unit 13
                        Saint Louis, MO 63116

                        Eddie Bearce
                        4317-4321 Morganford Road
                        Unit 10
                        Saint Louis, MO 63116

                        Edward Gill
                        4317-4321 Morganford Road
                        Unit 9
                        Saint Louis, MO 63116

                        Harry Holt
                        4317-4321 Morganford Road
                        Unit 5
                        Saint Louis, MO 63116

                        Internal Revenue Service
                        Insolvency 5334 STL
                        P.O. Box 7346
                        Philadelphia, PA 19101

                        Judith Dushoff
                        4317-4321 Morganford Road
                        Unit 1
                        Saint Louis, MO 63116

                        Kristen Annuzia
                        4317-4321 Morganford Ave.
                        Unit 2
                        Saint Louis, MO 63116

                        LaShonda McCombs
                        4317-4321 Morganford Road
                        Unit 14
                        Saint Louis, MO 63116

                        LeTroy Pruitt
                        4317-4321 Morganford Road
                        Unit 12
                        Saint Louis, MO 63116

                        Linda Jackson
                        4317-4321 Morganford Road
                        Unit 3
                        Saint Louis, MO 63116

                        Lowell Montgomery
                        4317-4321 Morganford Road
                        Unit 7
                        Saint Louis, MO 63116
Case 20-41431   Doc 1   Filed 03/12/20 Entered 03/12/20 13:15:51   Main Document
                                     Pg 8 of 8


                    Michelle Zurweller
                    4317-4321 Morganford Road
                    Unit 8
                    Saint Louis, MO 63116

                    MSD
                    P.O. Box 437
                    Saint Louis, MO 63166

                    Office of the Collector of Revenue
                    City of Saint Louis
                    1200 Market Street, Room 12
                    Saint Louis, MO 63103

                    Percy Pride
                    1005 Highland Estates Drive
                    Wentzville, MO 63385

                    Sheralee Seitz
                    4317-4321 Morganford Road
                    Unit 4
                    Saint Louis, MO 63116

                    Simmons Bank
                    c/o Frank J. Schmidt, Esq.
                    Waltrip & Schmidt, LLC
                    8151 Clayton Road, Suite 200
                    Saint Louis, MO 63117

                    Simmons Bank
                    8151 Clayton Raod
                    Saint Louis, MO 63117

                    Toriano Pride
                    408 Stone Park Drive
                    Wentzville, MO 63385

                    Tyrone Douglas
                    4317-4321 Morganford Road
                    Unit 11
                    Saint Louis, MO 63116

                    Wesley Wilkins
                    4317-4321 Morganford Road
                    Unit 6
                    Saint Louis, MO 63116
